68 N.Y.2d 746 (1986)
In the Matter of Richard M. Pratt, Appellant,
v.
Edward V. Regan, as Comptroller of the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided July 10, 1986.
Louis N. Kash, Corporation Counsel (Jeffrey Eichner of counsel), for appellant.
Robert Abrams, Attorney-General (Calvin M. Berger of counsel), for respondent.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur.
*747MEMORANDUM.
The judgment of the Appellate Division should be reversed, with costs, the determination annulled, and the matter remitted to the Comptroller for further proceedings in accordance with this memorandum.
Petitioner, a fireman employed by the City of Rochester, was injured while exiting a fire truck at normal speed and wearing approved safety shoes, when he caught his right heel on the running board, lost his balance, and came down on his left leg in a pothole. After a hearing, the Comptroller found that the injury was not accidental within the meaning of Retirement and Social Security Law § 363, the hearing officer expressly considering the principles set forth in Matter of McCambridge v McGuire (62 N.Y.2d 563) and Matter of Lichtenstein v Board of Trustees (57 N.Y.2d 1010).
We conclude that petitioner sustained an accidental injury as a matter of law (Matter of McCambridge v McGuire, supra). Catching a heel on a running board and thus losing balance may be a risk of the work performed, but coming down hard upon the other foot in a pothole is not. Thus, it was a sudden, *748 unexpected event. The Comptroller's determination should, therefore, be annulled.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment reversed, with costs, determination of the Comptroller annulled and matter remitted to Supreme Court, Albany County, with directions to remand to the Comptroller for further proceedings in accordance with the memorandum herein.